Title: From George Washington to Hugh Martin, 13 December 1783
From: Washington, George
To: Martin, Hugh


                        
                            Sir,
                            Philada 13th Decr 1783
                        
                        As I have been & still am extremely occupied in closing my public & private Affairs in this
                            City, it is not in my power to make any farther observations on the subject contained in your letters of the 3d of Novr
                            & 8th of Decr, than just to remark, that in my opinion it would be very unfortunate to lose the knowledge of any
                            discovery which tended to prevent or remove the calamities of human life.
                        Under this belief I should recommend the communication of your discovery; & I think, at the same
                            time; that some compensation for your trouble & skill in prosecuting the investigation, would be highly
                            reasonable; but I know not how this can be effected in the state of our affairs, unless by the profits arising from the
                            sale of your publication; nor do I see what agency I can with propriety have in the matter, beyond subscribing for your
                            works; for it appears to me that certificates or recommendations from those who have been restored to health by the
                            efficacy of your medecine, would be vastly more pertinent, & of infinitely more avail, than any thing I could say
                            or do on the subject. I am, Sir, with due regard Your Most Obt Servt
                        
                            G: Washington
                        
                    